DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in grounds of the new rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over by Park et al.(US 2011/0227688) in view of Suzuki et al. (US 2007/0030659).
	Regarding claim 1, Park et al.(figure 1 and para 0031-0054) discloses at least one pair of cores (111/112) arranged vertically and symmetrically (see figure 1); and
see para 0039-0040) having coil patterns forming a primary wiring and secondary printed circuit boards having coil patterns forming a secondary wiring, the secondary printed circuit boards respectively disposed over or under the primary printed circuit boards (see para 0046). 
Park et al. does not expressly discloses wherein each of the coil patterns  of the primary printed circuit boards is alternately stacked with each of the coil patterns secondary printed circuit boards in a stack direction of the primary printed circuit board and the secondary printed circuit board.
Suzuki et al. (figure 8 and para 0083-0087) provides a teaching wherein each of the coil patterns (136) of the primary printed circuit boards is alternately stacked with each of the coil patterns (132) of the secondary printed circuit boards in a stack direction of the primary printed circuit board and the secondary printed circuit board.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein each of the coil patterns  of the primary printed circuit boards is alternately stacked with each of the coil patterns secondary printed circuit boards in a stack direction of the primary printed circuit board and the secondary printed circuit board as taught by Suzuki et al. to the inductive device of Park et al. so as to allow for a reduction of the parasitic capacitance across the magnetic winding which will improve the efficiency of the inductive device.
Regarding claim 2, Park et al.(figure 1 and para 0044) discloses wherein the primary printed circuit boards include at least an upper primary printed (see first layer of figure 1) circuit board and a lower primary printed circuit board (see third layer of figure 1).
Regarding claim 3, Park et al.(figure 1 and para 0044) discloses wherein the secondary printed circuit boards include at least an upper secondary printed circuit board (see second layer of figure 1)  and a lower secondary printed circuit board(see 4th layer of figure 1).
Regarding claim 4, Park et al.(figure 1 and para 0044) discloses wherein, in the printed circuit board assembly, the upper secondary printed circuit board is disposed under the upper primary printed circuit board, the lower primary printed circuit board is disposed under the upper secondary printed circuit board, and the lower secondary printed circuit board is disposed under the lower primary printed circuit board.
Regarding claim 5, Suzuki et al. (figure 8) discloses wherein, in the printed circuit board assembly, the upper primary printed circuit board is disposed under the upper secondary printed circuit board, the lower secondary printed circuit board is disposed under the upper primary printed circuit board, and the lower primary printed circuit board is disposed under the lower secondary printed circuit board.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over by Park et al.(US 2011/0227688) and Suzuki et al. (US 2007/0030659) in further view of Nishikawa et al. (US 2013/0271253).
claim 7, Park et al.(figure 1 and para 0031-0054) discloses all the limitations as noted above but does not expressly discloses wherein a power signal supplier electrically connected to the primary printed circuit boards to supply a power signal.
Nishikawa et al. (para 0038-0042 and figure 2) discloses wherein a power signal supplier electrically connected to the primary printed circuit boards to supply a power signal.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a power signal supplier electrically connected to the primary printed circuit boards to supply a power signal as taught by Nishikawa et al. to the inductive device of Park et al. so as
to have the capability to convert the input voltage to a higher or lower AC voltage. 
Regarding claim 8, Park et al.(figure 1 and para 0031-0054) discloses all the limitations as noted above but does not expressly discloses wherein a power signal output unit electrically connected to the secondary printed circuit boards to output a power signal transformed by the coil patterns of the secondary printed circuit boards.
Nishikawa et al. (para 0038-0042 and figure 2) discloses wherein a power signal output unit electrically connected to the secondary printed circuit boards to output a power signal transformed by the coil patterns of the secondary printed circuit boards.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a power signal output unit electrically connected to the secondary printed circuit boards to output a power signal transformed by the coil patterns of the secondary printed circuit boards 

3	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over by Park et al.(US 2011/0227688) and Suzuki et al. (US 2007/0030659) in further view of Fouquet et al. (US 2009/0153283).
Regarding claim 6, Park et al.(figure 1 and para 0031-0054) discloses all the limitations as noted above but does not expressly discloses wherein further comprising an insulating layer formed between the primary printed circuit boards and the secondary printed circuit boards.
Fouquet et al. (para 0041) discloses a teaching of designing an insulating layer formed between the primary printed circuit boards and the secondary printed circuit boards.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein an insulating layer formed between the primary printed circuit boards and the secondary printed circuit boards as taught by Fouquet et al. to the inductive device of Park et al. so as to protect the traces from environmental damage and also prevent the traces from being shorted by contact with a conductor that is external to the component coil.

4.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over by Park et al.(US 2011/0227688) and Suzuki et al. (US 2007/0030659).in further view of Hasegawa et al. (US 6175293).
claim 9, Park et al.(figure 1 and para 0031-0054) discloses all the limitations as noted above but does not expressly discloses wherein the coil patterns of the primary printed circuit boards and the coil patterns of the secondary printed circuit boards are alternately stacked but is silent as to whether or not first ends and second ends of the coil patterns of the primary printed circuit boards and first ends and second ends of the coil patterns of the secondary printed circuit boards are positioned in the same lines, respectively.
Hasegawa et al. (figure 4) discloses a teaching wherein of designing wherein coil patterns (2a/2b) on printed circuit boards and first ends and second ends of the coil patterns are positioned in the same lines, respectively.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein coil patterns (2a/2b) on printed circuit boards and first ends and second ends of the coil patterns are positioned in the same lines, respectively as taught by Hasegawa et al. to the inductive device of Park et al. so as to prevent the traces from being shorted by contact with a conductor that is external to the component coil or when the component coils are stacked. Also, designing wherein the coil patterns of the primary printed circuit boards and the coil patterns of the secondary printed circuit boards are alternately stacked but is silent as to whether or not first ends and second ends of the coil patterns of the primary printed circuit boards and first ends and second ends of the coil patterns of the secondary printed circuit boards are positioned in the same lines, respectively would have been an obvious design consideration based on intended .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915.  The examiner can normally be reached on M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD HINSON/Primary Examiner, Art Unit 2837